DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed September 29, 2020.  The second preliminary amended submission of claims 1-13, dated 12/21/2021, are currently pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/16/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al (hereinafter Graf) (US 2019/0332787) in view of WU et al (hereinafter WU) (US 2017/0078288).
	Regarding claim 1, Graf discloses an apparatus, comprising: 

	Bul) said mobile device adapted and configured to receive a wireless message containing a token using a short-haul wireless communication protocol from said transmitting device located within a short range of said mobile device (the secure Internet browser transmits an authentication request comprising a device identifier of the second computing device and responsive to transmitting the authentication request, the secure Internet browser receives an authentication response indicating authentication confirmation, and responsive thereto when a first predetermined number of received measurements of short range communication protocol signal is received, abstract; para. 0005); 

	Eul) said server receives a service request from said mobile device to perform said service at said site (the secure Internet browser receives an authentication response indicating authentication confirmation, and responsive thereto, the secure Internet browser provides access to a controlled-access application by transmitting a request, abstract; para. 0004); 
	Ful) said mobile device sends a message to said server including a form of said token to confirm said mobile device is near said site (paras. 0041, 0065); 
	Gul) said server responds to said message received from said mobile device by determining if said form of said token proves said mobile device is near said site based upon said first key shared with said transmitting device and said first key is invisible to said mobile device (the user may be prompted (e.g., via a user interface and/or via the secure Internet browser 240) to enter a passkey, passcode, password, personal identification number (PIN), biometric information/data, gesture information/data, and/or other information/data and/or input for generating and/or establishing an authentication token, generally referred to herein as a passkey, para. 0065); and 

	Regarding claim 2, Graf in view of WU discloses limitation noted above with claim 1.  Graf discloses wherein said server disables said service request if said form of said token proves said mobile device is not within said first distance of said site (when the secure computing device identifies a user computing device within the distance or range around the secure computing device, the secure computing device (and/or the secure Internet browser operating, executing and/or provided by the secure computing device) may perform one or more authentication routines e.g., confirming the identity of the user) (para. 0004).  
	Regarding claim 3, Graf in view of WU discloses limitation noted above with claim 1. Graf discloses limitation noted above with claim 1, except said server removes at least one of, said message and said service request, from said server.  However, Graf discloses messages used in authenticating a user to initiate a secure session via the authentication server 40.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice initiate the authentication server of Graf to not authenticate or remove at least one of said message from message request, since it was known in the art per Graf to do so.   
	Regarding claim 6, Graf in view of WU discloses limitation noted above with claim 1. Graf discloses wherein said mobile device implements at least one member of a first group consisting of a cellular phone, a wireless client device, a SMS messaging device (the user computing device 30 can communicate with various other devices 
	wherein said short-haul wireless communication protocol includes at least one version of at least one member of a protocol group consisting of Bluetooth® (SRC interface 225 may act as a Bluetooth listener and/or listener via one or more SRC protocols), Dedicated short- range communications (DSRC), and Cellular V2X (C-V2X) (para. 0076).  
	Regarding claim 7, Graf in view of WU discloses limitation noted above with claim 1.  Graf discloses wherein said short-haul wireless communications protocol includes said version of said Bluetooth at no less than version 4[dot]0 (Short Range Communication (SRC) interface 225 may act as a Bluetooth listener and/or listener via one or more SRC protocols, the version 4.0 is inclusive of stated protocols) (para. 0076).  
	Regarding claim 8, Graf in view of WU discloses limitation noted above with claim 1.  Graf discloses wherein said short range is not more than a member of the group consisting of 10 meters (10 m), 50 m and 100 m; and wherein said second distance is not more than a member of a second group consisting of 1 meter (1 m), 3 m, and 5 m (the connection and/or communication link between the user computing device 30 and the secure computing device 200 allows the user computing device 30 and the secure computing device 200 to share information/data via the SRC protocol when they are within range of each other, the range is based on the SRC protocol, the SRC interface 225, and the transmitter 304/receiver 306.  Given the range option as disclosed, it would have been an obvious matter of design choice to modify short range 
	Regarding claim 9, Graf in view of WU discloses limitation noted above with claim 1.  Graf further discloses said first key is shared between said server and said transmitting device using at least one of a Virtual Private Network (VPN) connection (the personalized configuration may comprise the information/data for the secure Internet browser 240 to provide the user 3 with a virtual machine via the user interface of the secure Internet browser 240, para. 0091) and a Diffie Hellman key exchange to generate said first key without said first key being visible on any connection to said mobile device (use of Diffie Hellman key exchange is a method of securely exchanging cryptographic keys over a public channel and its use is well known since 1976 to generate cryptographic keys over a public channel) and an obvious choice to one to make use of.   

Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al (hereinafter Graf) (US 2019/0332787) in view of WU et al (hereinafter WU) (US 2017/0078288) and further in view of Li (US 2018/0338241).
	Regarding claim 13, Graf in view of WU discloses limitation noted above with claim 1.  The combination does not expressly show a valet parking facility providing said service as delivery of a vehicle for a customer operating said mobile device near said site.  Li in a similar field of endeavor discloses valet parking facility, the parking . 

Allowable Subject Matter
Claims 4-5, 10-12, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL:
Jana et al, “Efficient management of security and privacy issues in mobile cloud environment”, 2013 Annual IEEE India Conference (INDICON) (Page(s): 1-6), insecure API exposure, denial of services, malicious insider attacks, loss of encryption key, virtual machine isolation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.